Citation Nr: 0334995	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  98-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased rating for status post fracture 
of the right femur stabilized with intramedullary rod and 
pins, limitation of motion of the right hip, and status post 
fracture myosis ossificans, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from May 1979 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action by the RO 
that denied the benefit sought on appeal.  In a decision 
dated in October 1999 the Board denied entitlement to an 
evaluation in excess of 20 percent for the veteran's status 
post right femur disability.  

The veteran thereafter appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).  In April 2000 the Court vacated the Board's October 
1999 and remanded the case back to the Board for further 
adjudication.  The Board in turn remanded the case to the RO 
for further development in September 2000.  In a decision of 
June 2003, the Board denied entitlement to an evaluation in 
excess of 20 percent for status post fracture of the right 
femur stabilized with intramedullary rod and pins, limitation 
of motion of the right hip, and status post fracture myosis 
ossificans.  In a separate decision the Board is vacating its 
June 2003 decision.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); (West 2002); 38 C.F.R. § 3.159(b) (2002).

In a letter dated December 26, 2002, the RO attempted to 
provide the veteran with the notice required by 38 U.S.C.A. 
§ 5103(a).  However, there is no indication that the notice 
was sent to the veteran's representative, and his 
representative asserts that he did not receive the notice.  

The notice also limited the veteran's time for response to 60 
days.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2002), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.   

In view of the above, this case must be REMANDED to the RO 
for the following action:

The RO should provide the veteran and his 
representative with a VCAA notice letter 
in regard to his claim for entitlement to 
an increased rating for status post 
fracture of the right femur stabilized 
with intramedullary rod and pins, 
limitation of motion of the right hip, 
and status post fracture myosis 
ossificans.  

The RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


